


109 HR 6055 IH: To designate the United States courthouse located at 555

U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6055
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2006
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the United States courthouse located at 555
		  Independence Street, Cape Girardeau, Missouri, as the Rush H. Limbaugh,
		  Sr., United States Courthouse.
	
	
		1.Rush H. Limbaugh, Sr.,
			 Federal Courthouse
			(a)DesignationThe United States courthouse located at 555
			 Independence Street, Cape Girardeau, Missouri, shall be known and designated as
			 the Rush H. Limbaugh, Sr., United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Rush H. Limbaugh, Sr., United States Courthouse.
			
